Title: From George Washington to Timothy Brinley Mount, 18 August 1783
From: Washington, George
To: Mount, Timothy Brinley


                        
                             18th August 1783
                        
                        By His Excellency George Washington Esqr., General & Commander in Chief of the Forces of the United
                            States.
                        It having been represented to me from good Authority, that Mr Timothy Brinley Mount, the Bearer of this, late
                            from Monmouth in N. Jersey State, but some Time residing in the City of N. York, has been a good friend to the Cause
                            & Liberties of the United States, havg been of particular Service to many of the suffering Citizens of these
                            States—And he havg applied to me, is hereby permitted to return to the Place of his former abode—and is hereby recommended
                            to His Excelly the Governor & the People of the State of N. Jersey; with my Wish that he may be received to the
                            favor of his fellow Citizens, as his Merits appear to deserve it. Given at Head Quarters this 18th of August 1783.
                        
                            Go: Washington
                        
                    